Order entered April 2, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-00116-CR

                           CLETERRION DENGELO MOSBY, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-75925-V

                                            ORDER
         Before the Court is appellant’s March 27, 2019 second motion for extension of time to

file his pro se response to counsel’s Anders brief. We GRANT the motion and extend the time

to file appellant’s pro se response to May 3, 2019.

         We DIRECT the Clerk to transmit a copy of this order by electronic transmission to

counsel for all parties.

         We further DIRECT the Clerk to send a copy of this order, by first class mail, to

Cleterrion Dengelo Mosby; TDCJ # 02222201; Beto Unit; 1391 FM 3328; Palestine, Texas

75880.


                                                      /s/   LANA MYERS
                                                            JUSTICE